DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figures 8 and 9, there are two blocks which are labeled “S600” but have different contents.  In Fig.8, in step S600, a decision is made regarding, “The boundary of an OC exceeds the OD”.  On the other hand, in Fig.9, step S600 is the performance of an action, “Perform ellipse fitting on a candidate area of an OC to obtain ellipse fitting parameters”.  This leads to confusion.  For example, paragraph [127], which is supposed be a discussion of Fig.9,  refers to step S600, but the description of step S600 does not correspond to Fig.9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  	a) In paragraph [77], at the end of the first sentence, “corrosion” should read, “erosion”.  The morphological process of “closing”, as is well known, ands consists of “expansion” (also known as “dilation”), followed by “erosion”.  “Corrosion” is not the proper English term for this operation.
	b) Paragraphs [91] and [92] refer to Figures 4, 5, 6 and 7.  However, the explanation for Fig.5 appears to be missing.
	c) In paragraph [11], use of the word “intercepting” is not understood.  Paragraphs [89] and [91] similarly use “intercepted”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter for the following reason.  Claim 17 is directed to a device.  The language in the preamble, “for recognizing a fundus image” is considered a field-of-use limitation and does not cause the claim to fall into one of the statutory categories of invention. However, the body of the claim lacks definite structure indicative of a physical apparatus. Although the body of the claim recites various “modules” and a “unit”, the specification indicates that these are software programs (paragraphs [138] and [134]).  Therefore, the claim as a whole appears to be nothing more than a system of software elements, and software per se does not fall within a statutory category.  Computer programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 11, in line 8, “the candidate areas of the OD” lacks antecedent basis of there is only one candidate area of an OD, which is possible in view of line 6 of the claim. The phrase should more properly read, "one or more located candidate areas of an OD" for proper correspondence to the previously recited, "one or more located candidate areas of an OD" in line 6.  Claim 17 has the same problem. 
	b) In claim 11, in line 25, “intercepting a corresponding elliptic area...” is not clear as to its meaning.  The specification utilizes the same terminology, but it is not understood.  Claim 17 has a similar problem.
	c) In claim 18, in line 4, “the method according to claim 1” lacks antecedent basis because claim 1 has been cancelled.
	d) In claim 19, in lines 2-3, “the final OD area “ and “the number of vascular pixels” lack antecedent basis.
	e) In claim 20, in line 2, “when edge detection is performed” lacks antecedent basis.
	f) In claim 21, in line 4, “the OD prediction map” lacks antecedent basis.
	g) In claim 22, in line 2, “the candidate area of the OC” lacks antecedent basis.
	h) In claim 22, in lines 3, “the candidate area of the OC” and “the partial image of the O”" lack antecedent basis.
	i) Claims not discussed explicitly are indefinite by reason of their dependence upon an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20220058796 to Vaghefi Rezaei (hereinafter referred to as “Vaghefi Rezaei”).  This rejection is made of the claim as it is best understood in view of the rejection under 35 U.S.C. § 112(b).
As to claim 18, Vaghefi Rezaei discloses Equipment for recognizing an OD in a fundus image ([0181]), comprising:
	a processor ([0186]); and
	a memory, configured to store an instruction executable by the processor,
wherein the processor is configured to implement the method according to claim 1
when executing the executable instruction ([0186], “according to claim 1” being ignored as claim 1 does not exist).

Allowable Subject Matter
Claims 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 recites features analogous to those recited in claim 11. Allowability is not being indicated for claim 17 in view of the rejection under 35 U.S.C. § 101.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20120230564 to Liu et al. teaches estimating the position of the optic disc by applying edge detection to a fundus image, excluding edge points that are unlikely to be optic disc boundary points, estimating the position of an optic disc by fitting an ellipse to the remaining edge points.  Liu also teaches identifying optic cup.
	CN108520522A to Wan et al. teaches performing blood vessel removal on an extracted image of a disc area, and using a trained deep full convolutional neural network to segment the optic disc and optic cup, wherein the final segmentation result is elliptically fitted to obtain a smooth elliptical segmentation edge.
	 “Ellipse Detection of Optic Disc-and-Cup Boundary in Fundus Images” by Wang et al.  
teaches a neural network for optic disc and cup segmentation which performs feature extraction, generates candidate bounding boxes, then employs a disc proposal network and a cup proposal network to provide a segmentation of the optic disc and optic cup that is expressed as an elliptic function.
	 “Measurement of Optical Cup-to-Disc Ratio in Fundus Images for Glaucoma Screening” by Alghmdi et al. teaches segmentation of optic disc and optic cup which includes clustering an ROI into superpixels, extracting features from each superpixel and adjacent superpixels, classifying each superpixel into disc and non-disc classes using a first neural network classifier, classifying each superpixel into cup and non-cup classes using a second neural network classifier, performing close and open morphological operations on the binary images of cup and disc superpixels resulting from the classifications, and performing elliptical estimation.
	 “Optic Disc Segmentation from Retinal Fundus Images via Deep Object Detection Networks” by Sun et al. teaches a CNN is used to predict a set of rectangular candidate bounding boxes, the boxes are mapped to the same feature space, and further layers of the CNN output a class label and bounding box offset for each proposal.  The network predicts a probability score for each candidate bounding box.  The OD boundary is then generated by redrawing the bounding box as a vertical ellipse.
	“Optic Disc and Cup Segmentation with Blood Vessel Removal from Fundus Images for Glaucoma Detection” by Jiang et al. pp.862-865 teaches an approach to segment the optic disc and the optic cup by using a CNN to detect objects. The method employs an region  proposal network to generate regions of interest, an objectness score and a coarse boundary for each ROI.  Bounding boxes are predicted for the ROIs, which are expressed as ellipses to segment the optic disc and optic cup.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665